Order filed August 10, 2021




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-21-00332-CV
                                     ____________

SHAWN DEANE GRUSS, AS TRUSTEE OF THE GALLAGHER FAMILY
                       TRUST, Appellant

                                           V.

                       GARY W. GALLAGHER, Appellee


                On Appeal from the County Probate Court No. 3
                            Harris County, Texas
                     Trial Court Cause No. 435263-402

                                     ORDER

      No reporter’s record has been filed in this case. The court reporter informed
this court that appellant has not requested the reporter’s record be prepared. On June
25, 2021, the clerk of this court notified appellant that we would consider and decide
those issues that do not require a reporter’s record unless appellant, within 15 days
of notice, provided this court with proof that a request to prepare the reporter’s record
had been made and proof of payment or indigency. See Tex. R. App. P. 37.3(c).
Appellant filed no reply.

      Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM


Panel Consists of Justices Wise, Bourliot, and Zimmerer.




                                          2